Case 2:18-cr-00122-JDL Document 119 Filed 12/30/19 Page 1 of 13          PageID #: 500



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

                                        )
UNITED STATES OF AMERICA                )
                                        )
             v.                         )
                                        ) 2:18-cr-00122-JDL
MAURICE DIGGINS and                     )
                                        )
DUSTY LEO,                              )
                                        )
      Defendants.                       )


           ORDER ON DEFENDANTS’ MOTION TO DISMISS THE
                    SUPERSEDING INDICTMENT

      Maurice Diggins and Dusty Leo are charged in a Superseding Indictment (ECF

No. 58) with two counts of committing a hate crime in violation of 18 U.S.C.A. §

249(a)(1) (West 2019) and one count of conspiring to commit a hate crime in violation

of 18 U.S.C.A. § 371 (West 2019) and § 249(a)(1). Diggins and Leo move to dismiss

the Superseding Indictment (ECF Nos. 89, 92) under Fed. R. Crim. P. 12(b), arguing

that § 249(a)(1) is unconstitutional and that the Government failed to certify the

prosecution as required by 18 U.S.C.A. § 249(b)(1) (West 2019). For the reasons set

forth below, I deny the motion.

                                  I. BACKGROUND

      On March 1, 2019, a federal grand jury returned a Superseding Indictment

against Diggins and Leo, alleging that they “knowingly and willfully combined,

conspired, and agreed with each other to commit . . . violations of [18 U.S.C.A. § 249]

. . . , by willfully causing bodily injury to [two men] because of their actual and

perceived race and color” in the District of Maine on or about April 15, 2018. ECF
Case 2:18-cr-00122-JDL Document 119 Filed 12/30/19 Page 2 of 13          PageID #: 501



No. 58 at 1. Specifically, the Superseding Indictment alleges that Diggins and Leo

approached a Black man on a sidewalk in Portland and struck him in the head,

breaking his jaw, while calling him a “nigger.” Id. at 1−2. It further alleges that

Diggins and Leo approached a second Black man on the same night in a 7-Eleven

parking lot in Biddeford and similarly struck him in the head, breaking his jaw, while

calling him a “nigger.” Id. at 2.

      On March 4, 2019, the Government filed a document certifying that the

prosecution against Diggins and Leo “is in the public interest and necessary to secure

substantial justice” under 18 U.S.C.A. § 249(b). ECF No. 63. The certification was

signed by Eric S. Dreiband, Assistant Attorney General for the Civil Rights Division

of the United States Department of Justice, on February 26, 2019—three days before

the grand jury returned the Superseding Indictment.

                               II. LEGAL ANALYSIS

      Diggins and Leo move to dismiss the Superseding Indictment for two reasons.

First, they argue that the federal hate-crime statute they are charged with violating

and conspiring to violate, 18 U.S.C.A. § 249(a)(1), is unconstitutional. Second, they

argue that even if the statute is constitutional, the Superseding Indictment must be

dismissed because the certification filed by the Government does not satisfy 18

U.S.C.A. § 249(b)(1), which is a prerequisite for prosecution under § 249(a)(1). Both

arguments present questions of first impression in this circuit. After considering the

parties’ arguments in their memoranda and at a hearing held on December 5, 2019,

I conclude that § 249(a)(1) is constitutional as it applies to Diggins and Leo and that

the certification filed by the Government satisfies § 249(b)(1).

                                           2
Case 2:18-cr-00122-JDL Document 119 Filed 12/30/19 Page 3 of 13           PageID #: 502



A.    Constitutionality of 18 U.S.C.A. § 249(a)(1)

      As relevant here, § 249(a)(1) makes it a federal crime to “willfully cause[] bodily

injury to any person . . . because of the actual or perceived race, color, religion, or

national origin of any person.” Congress enacted § 249(a)(1) pursuant to its authority

under the Thirteenth Amendment to the Constitution of the United States, which

provides:

      Section 1. Neither slavery nor involuntary servitude, except as a
      punishment for crime whereof the party shall have been duly convicted,
      shall exist within the United States, or any place subject to their
      jurisdiction.

      Section 2. Congress shall have power to enforce this article by
      appropriate legislation.

U.S. Const. amend. XIII; see Matthew Shepard and James Byrd, Jr. Hate Crimes

Prevention Act, Pub. L. No. 111-84, § 4702(7−8), 123 Stat. 2190, 2836 (2009).

      Section 2 of the Thirteenth Amendment “clothes Congress with power to pass

all laws necessary and proper for abolishing all badges and incidents of slavery” in

the United States. The Civil Rights Cases, 109 U.S. 3, 20 (1883). “Congress has the

power under the Thirteenth Amendment rationally to determine what are the badges

and the incidents of slavery. . . .” Jones v. Alfred H. Mayer Co., 392 U.S. 409, 440

(1968). Therefore, “if Congress rationally determines that something is a badge or

incident of slavery, it may broadly legislate against it through Section 2 of the

Thirteenth Amendment.” United States v. Hatch, 722 F.3d 1193, 1201 (10th Cir.

2013), cert. denied, 572 U.S. 1018 (2014); see also Griffin v. Breckenridge, 403 U.S.

88, 104−05 (1971); United States v. Metcalf, 881 F.3d 641, 644−45 (8th Cir. 2018),

cert. denied, 139 S.Ct. 412 (2018); United States v. Cannon, 750 F.3d 492, 499−500

                                           3
Case 2:18-cr-00122-JDL Document 119 Filed 12/30/19 Page 4 of 13           PageID #: 503



(5th Cir. 2014), cert. denied, 574 U.S. 1029 (2014); United States v. Allen, 341 F.3d

870, 884 (9th Cir. 2003), cert. denied, 541 U.S. 975 (2004); United States v. Nelson,

277 F.3d 164, 185 (2d Cir. 2002), cert. denied, 537 U.S. 835 (2002). Thus, in Jones,

the Supreme Court upheld 42 U.S.C. § 1982, which “prohibit[s] all racial

discrimination, private and public, in the sale and rental of property,” finding that

Congress had rationally designated such discrimination a badge and incident of

slavery. Jones, 392 U.S. at 437−44.

      Here, § 249(a)(1) punishes racially motivated violence, and Congress

determined that racially motivated violence is a badge and incident of slavery. When

adopting § 249, Congress explained:

      For generations, the institutions of slavery and involuntary servitude
      were defined by the race, color, and ancestry of those held in bondage.
      Slavery and involuntary servitude were enforced, both prior to and after
      the adoption of the 13th amendment to the Constitution of the United
      States, through widespread public and private violence directed at
      persons because of their race, color, or ancestry, or perceived race, color,
      or ancestry. Accordingly, eliminating racially motivated violence is an
      important means of eliminating, to the extent possible, the badges,
      incidents, and relics of slavery and involuntary servitude.

Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act § 4702(7).

Diggins and Leo suggest that § 249(a)(1) “exceeds anything related to slavery” and

“is not remedial to slavery” because “it addresses bodily injury” motivated by race,

not actual enslavement. ECF No. 111 at 4. But the Supreme Court squarely rejected

this argument in Griffin, stating that “the varieties of private conduct that [Congress]

may make criminally punishable . . . extend far beyond the actual imposition of

slavery or involuntary servitude.” 403 U.S. at 105. Under the expansive view of

“badges and incidents” articulated in Jones and Griffin, Congress’s identification of

                                           4
Case 2:18-cr-00122-JDL Document 119 Filed 12/30/19 Page 5 of 13          PageID #: 504



racially motivated violence as a badge and incident of slavery is “not merely rational,

but inescapable.” United States v. Beebe, 807 F. Supp. 2d 1045, 1052−53 (D.N.M.

2011) (reviewing history and case law related to slavery), aff’d sub nom. United States

v. Hatch, 722 F.3d 1193 (10th Cir. 2013), cert. denied, 572 U.S. 1018 (2014); see also

Cannon, 750 F.3d at 501−02 (quoting Hatch, 722 F.3d at 1206) (same).

      Diggins and Leo contend that even if Congress rationally determined that

racially motivated violence is a badge or incident of slavery, § 249(a)(1) is not

rationally related to abolishing such violence because it is overbroad, encompassing

religiously motivated violence as well.        But the question of overbreadth is not

presented here because the Superseding Indictment alleges only racially motivated

violence and not religiously motivated violence. Thus, I do not decide this issue. See

United States v. Raines, 362 U.S. 17, 21 (1960). As to racially motivated violence,

there is no doubt that § 249(a)(1) is rationally related to eradicating such violence,

especially given Congress’s explicit findings to that effect. See Matthew Shepard and

James Byrd, Jr. Hate Crimes Prevention Act § 4702(1−5), (7), (9−10).           Thus, I

conclude that § 249(a)(1), as applied to Diggins and Leo, falls within the scope of

Congress’s Thirteenth Amendment enforcement authority and is constitutional

under Jones.

      Diggins and Leo nevertheless contend that § 249(a)(1) is unconstitutional,

arguing that Jones should not control this case for several reasons. First, Diggins

and Leo argue that the Supreme Court disavowed Jones by adopting a more limited

view of Congressional authority under the Fourteenth Amendment in City of Boerne

v. Flores, 521 U.S. 507 (1997), and under the Fifteenth Amendment in Shelby County

                                           5
Case 2:18-cr-00122-JDL Document 119 Filed 12/30/19 Page 6 of 13                                PageID #: 505



v. Holder, 570 U.S. 529 (2013). Because the Thirteenth, Fourteenth, and Fifteenth

Amendments share a common origin and are sometimes collectively referred to as the

“Civil War Amendments,” see, e.g., Oregon v. Mitchell, 400 U.S. 112, 143 (1970)

(Douglas, J., concurring in part and dissenting in part), Diggins and Leo assert that

the reasoning of Flores and Shelby County applies equally in the Thirteenth

Amendment context, rendering § 249(a)(1) unconstitutional.                              However, neither

decision purported to analyze the legislation at issue under the Thirteenth

Amendment. Indeed, neither Flores nor Shelby County even mentioned Jones or any

other Thirteenth Amendment precedent. 1 Thus, there is no reason to believe that

either decision implicitly overruled Jones. Additionally, “[i]f a precedent of [the

Supreme] Court has direct application in a case, yet appears to rest on reasons

rejected in some other line of decisions, the [lower court] should follow the case which

directly controls, leaving to [the Supreme] Court the prerogative of overruling its own

decisions.” Rodriguez de Quijas v. Shearson/Am. Exp., Inc., 490 U.S. 477, 484

(1989). Therefore, Flores and Shelby County provide no basis for disregarding Jones,

which is binding precedent.

        Second, Diggins and Leo argue that Jones, which upheld a civil statute

prohibiting racial discrimination in the sale or rental of property, is limited to the

civil context and thus does not apply to criminal statutes such as § 249(a)(1). But



 1 At oral argument, counsel for Diggins and Leo noted that Flores and cases construing it, including United

States v. Morrison, 529 U.S. 598 (2000), rely upon the Civil Rights Cases, 109 U.S. 3 (1883), which is Thirteenth
Amendment precedent. However, the Civil Rights Cases analyzed the challenged legislation separately under
both the Thirteenth Amendment and the Fourteenth Amendment. Compare id. at 10−19 (discussing Section 5 of
the Fourteenth Amendment) with id. at 20−25 (discussing Section 2 of the Thirteenth Amendment). The Court
explained that the scope of Congress’s authority differs under each Amendment. See id. at 23−24. Both Flores
and Morrison cite only to portions of the Civil Rights Cases discussing the Fourteenth Amendment, which have
no application here.
                                                        6
Case 2:18-cr-00122-JDL Document 119 Filed 12/30/19 Page 7 of 13          PageID #: 506



Diggins and Leo do not point to any authority supporting the proposition that civil

and criminal legislation should be treated differently under the Thirteenth

Amendment, and the relevant case law rejects such a distinction. The Supreme Court

has explicitly stated that Congress has the power to make badges and incidents of

slavery “criminally punishable,” Griffin, 403 U.S. at 105, and three circuits have

applied the Jones standard to uphold another criminal statute, 18 U.S.C.A. §

245(b)(2)(B). See Allen, 341 F.3d at 884; Nelson, 277 F.3d at 190−91; United States

v. Bledsoe, 728 F.2d 1094, 1097 (8th Cir. 1984), cert. denied, 469 U.S. 838 (1984); see

also United States v. Comstock, 560 U.S. 126, 136 (2010) (recognizing that “Congress

routinely exercises its authority to enact criminal laws in furtherance of . . . its

enumerated powers,” including its power “to enforce civil rights” (citing U.S. Const.

amend. XIII)).

      Diggins and Leo further assert that extending Jones to uphold the criminal

statute at issue here would violate the Tenth Amendment by transferring the police

power, which is reserved to the states, to the federal government.         The Tenth

Amendment provides: “The powers not delegated to the United States by the

Constitution, nor prohibited by it to the States, are reserved to the States

respectively, or to the people.”   U.S. Const. amend. X.      By its text, the Tenth

Amendment permits the federal government to exercise powers when they are

“delegated to [it] by the Constitution.” Because the Thirteenth Amendment grants

Congress the authority to pass § 249(a)(1), as discussed above, the powers

encompassed in § 249(a)(1) are “delegated” to the federal government by the

Constitution and are thus not reserved to the states under the Tenth Amendment.

                                           7
Case 2:18-cr-00122-JDL Document 119 Filed 12/30/19 Page 8 of 13                                 PageID #: 507



See Hatch, 722 F.3d at 1202 (quoting New York v. United States, 505 U.S. 144, 156

(1992)).

        Finally, Diggins and Leo contend that, even if extending Jones to the criminal

context does not violate the Tenth Amendment, it contravenes fundamental

principles of federalism by permitting the federal government to “usurp” police power

from the states. ECF No. 89 at 13. But § 249(a)(1) does not usurp or otherwise

interfere with the states’ power to prosecute racially motivated violence. It merely

makes a federal prosecution available in addition to any state prosecution. This

arrangement is “commonplace under the dual-sovereign concept and involve[s] no

infringement per se of states’ sovereignty in the administration of their criminal

laws.” United States v. Bunnell, 106 F. Supp. 2d 60, 66 (D. Me. 2000) (quoting United

States v. Johnson, 114 F.3d 476, 481 (4th Cir. 1997)).

        Nor does upholding § 249(a)(1) effectively grant Congress a “plenary police

power that would authorize enactment of every type of legislation,” as Diggins and

Leo suggest. ECF No. 89 at 14−15 (quoting United States v. Lopez, 514 U.S. 549, 566

(1995) and collecting additional authorities). Because § 249(a)(1) addresses only

racially motivated violence, its scope is limited and any intrusion on state sovereignty

is minor. See Hatch, 722 F.3d at 1206; see also United States v. Henery, 60 F. Supp.

3d 1126, 1130 (D. Idaho 2014) (discussing Hatch); cf. Nelson, 277 F.3d at 185−86. 2




 2 Contrary to Diggins and Leo’s argument, § 249(a)(1) is constitutional regardless of whether the certification

requirement contained in § 249(b)(1) effectively limits the exercise of federal prosecutorial power. See Hatch, 722
F.3d at 1207−08. As such, I do not examine the effectiveness of the certification requirement here.

                                                        8
Case 2:18-cr-00122-JDL Document 119 Filed 12/30/19 Page 9 of 13                        PageID #: 508



       For these reasons, I apply Jones as binding precedent and find that Congress

properly exercised its authority under Section 2 of the Thirteenth Amendment in

enacting § 249(a)(1). 3

B.     Sufficiency of Certification under 18 U.S.C.A. § 249(b)(1)

       Diggins and Leo further argue that, even if § 249(a)(1) is constitutional, the

Superseding Indictment must be dismissed because the Government did not comply

with § 249(b)(1)’s certification requirement. Section 249(b)(1) provides:

       No prosecution of any offense described in this subsection may be
       undertaken by the United States, except under the certification in
       writing of the Attorney General, or a designee, that
             (A) the State does not have jurisdiction;
             (B) the State has requested that the Federal Government assume
             jurisdiction;
             (C) the verdict or sentence obtained pursuant to State charges left
             demonstratively unvindicated the Federal interest in eradicating
             bias-motivated violence; or
             (D) a prosecution by the United States is in the public interest
             and necessary to secure substantial justice.

Here, the Government produced a written certification that Diggins and Leo’s

prosecution was “in the public interest and necessary to secure substantial justice.”

ECF No. 63. The certification was signed by Eric S. Dreiband, Assistant Attorney

General for the Civil Rights Division, three days before the Superseding Indictment

was issued. The Assistant Attorney General for the Civil Rights Division is the

Attorney General’s designee with respect to § 249 certifications. See 28 C.F.R. §

0.50(n). Thus, the certification appears sufficient on its face. Nevertheless, Diggins




 3Accordingly, I do not consider whether § 249(a)(1) is also authorized under the Commerce Clause or the
Fourteenth Amendment.
                                                    9
Case 2:18-cr-00122-JDL Document 119 Filed 12/30/19 Page 10 of 13          PageID #: 509



and Leo contend that it is insufficient because there is “no evidence beyond a

signature line” that Dreiband is the Assistant Attorney General for the Civil Rights

Division or that Dreiband is the person who signed the certification. ECF No. 111 at

6. At oral argument, Diggins and Leo suggested that a § 249(b)(1) certification is

insufficient unless supported by a jurat, a form of oath or affirmation by a signatory

as to the truthfulness of a document’s contents. But a jurat is not required by §

249(b)(1), and absent any evidence suggesting that this certification contains

misrepresentations about the signatory, I will not impose procedural requirements

upon the Government not contemplated by the statute. Because the certification on

its face satisfies § 249(b)(1), I conclude that it is procedurally sound. See United

States v. Maybee, No. 3:11-cr-30006-002, 2013 WL 3930562, at *2 (W.D. Ark. July 30,

2013) (approving a similar § 249(b)(1) certification).

      Diggins and Leo further argue that the certification is deficient because it is

not supported by a record explaining why the Assistant Attorney General deemed

this prosecution “in the public interest and necessary to secure substantial justice.”

Thus, Leo and Diggins seek substantive review of the § 249(b)(1) certification.

Although this is a matter of first impression in this Circuit, the First Circuit

determined in United States v. Smith, 178 F.3d 22 (1st Cir. 1999), that certifications

issued under a similar statute, 18 U.S.C. § 5032, are substantively unreviewable. Id.

at 25−26, 26 n.2. In Smith, the Government certified that there was a “substantial

Federal interest” in the defendant’s prosecution under § 5032, and the defendant

sought substantive review of the certification. Id. at 25 (quoting § 5032). The district

court denied review, and the First Circuit affirmed, citing the text, structure, and

                                           10
Case 2:18-cr-00122-JDL Document 119 Filed 12/30/19 Page 11 of 13            PageID #: 510



legislative history of § 5032. Id. at 25−26. The First Circuit further explained that

the certification was similar to an ordinary charging decision, which “falls squarely

within the parameters of prosecutorial discretion that is unreviewable.” Id. at 26

(alterations omitted) (quoting United States v. I.D.P., 102 F.3d 507, 511 (11th Cir.

1996)).

      Though § 249 is not identical to § 5032, it is similar in important respects. Just

as § 5032(3) permits the prosecution of a juvenile for a violent felony upon a

certification that such prosecution promotes “a substantial Federal interest,”

§ 249(b)(1)(D) permits a hate-crime prosecution upon a certification that it is “in the

public interest and necessary to secure substantial justice.”           Neither statute

“articulate[s] any standards for determining” when these conditions are met, and

neither “specifically provide[s] for judicial review of a certification.” Smith, 178 F.3d

at 25. These structural and textual similarities suggest that § 249(b)(1) certifications,

like § 5032 certifications, are “unreviewable act[s] of prosecutorial discretion.” Id. at

26. Every court considering this issue to date has similarly found the two statutes

sufficiently alike to apply § 5032 precedent in the context of § 249(b)(1) certifications.

See United States v. Beckham, No. 3:18-cr-00075-1, 2019 WL 2869189, at *2 (M.D.

Tenn. July 3, 2019); United States v. Hill, No. 3:16-cr-00009-JAG, 2018 WL 3872315,

at *3−5, *4 n.5 (E.D. Va. Aug. 15, 2018), rev’d on other grounds, 927 F.3d 188 (4th

Cir. 2019); United States v. Jenkins, 909 F. Supp. 2d 758, 773−74 (E.D. Ky. 2012).

      Diggins and Leo do not point to anything in the text, structure, or legislative

history of § 249 to distinguish it from § 5032, nor do they attempt to otherwise

distinguish this case from Smith. Instead, they contend that the mere existence of

                                            11
Case 2:18-cr-00122-JDL Document 119 Filed 12/30/19 Page 12 of 13         PageID #: 511



the certification requirement compels substantive review because without review,

certification does not meaningfully limit prosecutorial discretion as Congress

intended. However, the First Circuit implicitly rejected this argument in Smith by

finding § 5032 certifications unreviewable. Moreover, this argument speculates as to

Congress’s intent, failing to account for the equally plausible explanation that

Congress believed the certification process alone would meaningfully check

prosecutorial discretion by subjecting local prosecutors’ judgments to the oversight of

the Assistant Attorney General for the Civil Rights Division. I am not persuaded

that denying substantive review contravenes Congress’s intent, especially given that

Congress could have explicitly provided for judicial review and did not do so.

      Finally, Diggins and Leo assert that substantive review is available under

Marbury v. Madison, 5 U.S. 137, 177 (1803), and McLaughlin v. Hagel, 767 F.3d 113,

118 (1st Cir. 2014), but both cases are inapposite. Though both cases indicate that

substantive review of executive action is sometimes available in civil disputes,

neither refutes the well-settled principle that “the decision to prosecute is

particularly ill-suited to judicial review.” Smith, 178 F.3d at 26 (quoting Wayte v.

United States, 470 U.S. 598, 607 (1985)). Thus, I conclude that Smith controls, and I

decline to review the reasons underlying the Government’s decision to certify this

prosecution under § 249(b)(1). See Smith, 178 F.3d at 26; see also Maybee, 2013 WL

3930562, at *3; Jenkins, 909 F. Supp. 2d at 774.

                                III. CONCLUSION

       For the foregoing reasons, it is ORDERED that the Defendants’ Motion to

Dismiss the Superseding Indictment (ECF No. 89) is DENIED.

                                          12
Case 2:18-cr-00122-JDL Document 119 Filed 12/30/19 Page 13 of 13   PageID #: 512




      SO ORDERED.

      Dated: December 30, 2019


                                                  /s/ JON D. LEVY
                                            CHIEF U.S. DISTRICT JUDGE




                                      13
